 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalAir Service,Inc. of San Juan,Puerto RicoandUnion De TrabajadoresIndustrialesDe Puerto RicoandTheInternational Association of Machinists andAerospace Workers. Case AO-103.June 19,1967ORDER DISMISSING PETITION FORADVISORY OPINIONOnMay 15, 1967, Union de TrabajadoresIndustrialesde Puerto Rico, herein called thePetitioner, filed a petition pursuant to Sections102.98 and 102.99 of the National Labor RelationsBoard's.Rules and Regulations, Series 8, asamended, requesting an Advisory Opinion as towhethertheBoardhasjurisdictionoverInternational Air Service, Inc. of San Juan, PuertoRico, herein called the Employer. The InternationalAssociation of Machinists and Aerospace Workers,hereincalledtheUnion, filed representationpetitionswith the Board (Case 24-RC-3059) andwith theNationalMediationBoard for thecertification of representative for employees of theemployer currently represented by the Petitioner.No response to the instant petition, as provided bythe Board's Rules and Regulations, has been filed bythe Employer or the Union.The Board has duly considered the allegations ofthepetition.TheBoard'sAdvisoryOpinionproceedings "are designed primarily to determinequestions of jurisdiction by application of theBoard's discretionary standards to the `commerce'operations of an employer."' Although the petitiondetails commerce data allegedly pertinent to theBoard's discretionary standards, the basic issuepresented herein is whether the Employer is an"employer" within the meaning of Section 2(2) of theAct or excluded therefrom as "any person subject tothe Railway Labor Act." As this issue does not fallwithin the intendment of the Board's AdvisoryOpinion rules, we shall dismiss the petition herein.'Accordingly,itishereby ordered that, for thereasons set forth above, the Petition for an AdvisoryOpinion herein be, and it hereby is, dismissed.'Upper Lakes Shipping, Ltd.,138 NLRB 221,Mayo Clinic,165NLRB No. 29;Mt. Pleasant Public Utilities,156 NLRB 79.Y Ibid.165 NLRB No. 65